DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.
 
Response to Amendment
	The amendment on 5/2/2022 have been entered.

Response to Arguments
	Applicant arguments with respect to claims 1-4 and 6-22 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-11, 13, 14, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Piskunov et al. (US 20170235144) in view of Lai et al. (US 20190079275) and Colburn et al. (US 20200033530).
Regarding claim 1, Piskunov teaches 
	a head-mounted display (HMD) (fig. 3, ¶4 states a holographic see-through optical device for displaying a combination of a virtual image and see-through view, a stereoscopic imaging system, and a head mounted system and ¶42 and ¶52 states holographic see-through optical device) configured to output artificial reality content (¶90 states augmented reality device may be applied to a helmet or an eyeglass and may be arranged to locate holographic see-through optical devices at the respective eyes of a user), comprising,
	a waveguide (waveguide 33) configured to receive input light (51) and configured to output the received input light (51) to an eyebox (light output to exit pupil 43; ¶53 states the micro display 31 may generate an image 31a.  A light beam 51 from the micro display 31 is incident to the relay optical system 32.  The relay optical system 32 may form an image 31b of the micro display 31 at an infinite distance and form the first exit pupil 43 at a location about 48 mm apart from the second surface 332.  The first holographic optical element 34a combines the light beam 51 at the first portion (thick portion) of the waveguide 33.  At the same time, the second surface 332 and the first holographic optical element 34a relay the first exit pupil 43 to a tangential surface (41 of FIG. 2) at a first location (a second exit pupil) 44a of the waveguide 33, e.g., at a region where the first portion 33-1 (thick portion) meets the second portion 33-2 (thin portion) and a tangential surface (42 of FIG. 2) at a second location (a third exit pupil) 44b that is a designated distance apart from the waveguide 33.  The light beam 51 propagates in the second portion 33-2 (thin portion) of the waveguide 33 due to total internal reflection.  The second holographic optical element 34b combines the light beams 51 propagated in the waveguide 33 and, at the same time, 1) combines images of the second exit pupil 44a and the third exit pupil 44b at a location corresponding to a pupil 35 and 2) expands the first exit pupil 43.);
	a projector (31, 32, 34) configured to input light (51) into the waveguide (33), the projector (31, 32, 34) comprising,
		a display (micro display 31);
		a projection lens (relay optical system 32); and
		a multi-functional diffractive optical element (DOE) (holographic optical element 34a) configured to redirect light from the projector into the waveguide (the DOE is used for coupling light into the waveguide 33 and to compensate for aberration, see ¶56).
	Piskunov does not specifically teach a length of the projector along its optical axis from a stop of the projection lens to the display is less than 4 mm.
	Lai teaches a multi-functional DOE (fig. 2 and table 1), wherein a length of the projector along its optical axis from a stop (aperture stop) of the projection lens (L2-L5) to the display is less than 4 mm (table 1, 0.347+0.288+0.455+0.03+0.408+0.3+0.5+0.331=2.659 which is within the claim range).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a DOE of Piskunov with a length of the projector along its optical axis from a stop of the projection lens to the display is less than 4 mm of Lai for the purpose of having high light collection efficiency in the environment with limited space, has improved image quality and is favorable for miniaturization (paragraph [0007]). 
Piskunov in view of Lai does not specifically teach the stop is positioned opposite the projection lens from a focal plane of the projection lens, wherein the stop is positioned between the multi-functional DOE and the projection lens.
Colburn teaches a HMD (figure 4), wherein the stop (¶48 the optical system 415 may include an optical component which may include an aperture) is positioned opposite the projection lens (optics system 415) from a focal plane (¶47 source assembly 410 generates image light or display light – which can be interpreted that the image is in focus at the source 410 which is the focus plane meeting the definition of a plane which the real image is in focus) of the projection lens (415), wherein the stop (¶48 the optical system 415 may include an optical component which may include an aperture) is positioned between the multi-functional DOE (directing element 360 such as ¶44, surface-relief grating) and the projection lens (415).  There was, at the time of invention, a recognized design need in the art to provide a desired image quality by conditioning the light from source (¶48). As for the nature of the reference, it is noted that there are a finite number of identified, predictable potential solutions to the recognized need or problem.  It would have been obvious to try and provide the device of Piskunov in view of Lai with the stop positioned opposite the projection lens from a focal plane of the projection lens, wherein the stop is positioned between the multi-functional DOE and the projection lens, with a reasonable expectation of success because there are a finite number of configuration that could have been pursued using the optics system, source and the stop to condition the light to provide a desired image quality (¶48).
Further, to achieve the optimum result of improved or desired-type of image, would have given a person of ordinary skill good reason to pursue the known options within his or her technical grasp, including improved image quality.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  It has also been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse,  86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because the stop is still used to control the amount of light allow into the device.
Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and features.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 

Regarding claim 2, Piskunov in view of Lai and Colburn teaches the invention as set forth above and Piskunov further teaches the multi-functional DOE (34a) includes a linear phase profile and a higher order aberration correcting phase profile (¶56 stepped-like grating and compensate for aberrations).
Regarding claim 8, Piskunov in view of Lai and Colburn teaches the invention as set forth above and Piskunov further teaches the multi-functional DOE is a transmissive DOE (34a and ¶47 teaches the first holographic optical element 34a and the second holographic optical element 34b may be transmissive elements) or a reflective DOE.
Regarding claim 9, Piskunov teaches 
	a projection lens comprising,
	one or more lens elements having optical power and configured to collimate light emitted at or near a focal plane of the projection lens (¶52 teaches relay optical system 32 may further include a collimating lens);
	a multi-functional diffractive optical element (DOE) comprising,
		a linear phase profile (¶56 – compensate for aberrations); and
		a higher order aberration correcting phase profile, wherein the higher order aberration correcting phase profile is configured to provide higher order aberration correction of light incident on the multi-functional DOE (34a; ¶56 teaches the first and second holographic optical elements 34a and 34b may have optical powers and the optical powers may compensate aberration of the relay optical system 32).
	Piskunov does not specifically teach a length of the projection lens along its optical axis from the lens stop of the projection lens to a display is less than 4 mm.
	Lai teaches a lens (fig. 2 and table 1), wherein a length of the projection lens along its optical axis from the lens stop (aperture stop) of the projection lens (L2-L5) to a display is less than 4 mm (table 1, 0.347+0.288+0.455+0.03+0.408+0.3+0.5+0.331=2.659 which is within the claim range).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a lens of Piskunov with a length of the projection lens along its optical axis from the lens stop of the projection lens to a display is less than 4 mm of Lai for the purpose of having high light collection efficiency in the environment with limited space, has improved image quality and is favorable for miniaturization (¶7).
	Piskunov in view of Lai does not specifically teach a lens stop positioned opposite the one or more lens elements from the focal plane and positioned between the multi-functional DOE and the one or more lens elements. 
Colburn teaches a lens (see fig. 4) comprising, a lens stop (¶48 the optical system 415 may include an optical component which may include an aperture) positioned opposite the one or more lens elements (optics system 415) from the focal plane (¶47 source assembly 410 generates image light or display light – which can be interpreted that the image is in focus at the source 410 which is the focus plane meeting the definition of a plane which the real image is in focus) and positioned between the multi-functional DOE (directing element 360 such as ¶44, surface-relief grating) and the one or more lens elements (415). There was, at the time of invention, a recognized design need in the art to provide a desired image quality by conditioning the light from source (¶48). As for the nature of the reference, it is noted that there are a finite number of identified, predictable potential solutions to the recognized need or problem.  It would have been obvious to try and provide the device of Piskunov in view of Lai with the stop positioned opposite the projection lens from a focal plane of the projection lens, wherein the stop is positioned between the multi-functional DOE and the projection lens, with a reasonable expectation of success because there are a finite number of configuration that could have been pursued using the optics system, source and the stop to condition the light to provide a desired image quality (¶48).
Further, to achieve the optimum result of improved or desired-type of image, would have given a person of ordinary skill good reason to pursue the known options within his or her technical grasp, including improved image quality.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  It has also been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse,  86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because the stop is still used to control the amount of light allow into the device.
Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and features.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 10, Piskunov in view of Lai and Colburn teaches the invention as set forth above and Piskunov further teaches the periodic phase profile (¶56 – stepped-like grating and compensate for aberrations) is configured to redirect light incident on the multi-functional DOE (34a) into a waveguide (33, as shown in figure 3).
Regarding claim 11, Piskunov in view of Lai and Colburn teaches the invention as set forth above and Piskunov further teaches wherein the higher order aberration correcting phase profile is configured to compensate for the aberrations of a projection lens (32) that is configured to direct light to the multi-functional DOE (34a; ¶56 teaches the first and second holographic optical elements 34a and 34b may have optical powers and the optical powers may compensate aberration of the relay optical system 32).
Regarding claim 13, Piskunov in view of Lai and Colburn teaches the invention as set forth above and Piskunov further teaches wherein the multi-functional DOE (34a) comprises a transmissive DOE (¶47 teaches the first holographic optical element 34a and the second holographic optical element 34b may be transmissive elements).
Regarding claim 14, Piskunov in view of Lai and Colburn teaches the invention as set forth above and Piskunov further teaches wherein the multi-functional DOE (34a) comprises a reflective DOE (¶73 teaches the first holographic optical element 34a and the second holographic optical element 34b may be reflective elements).
Regarding claim 16, Piskunov teaches 
	a method of projection an image (fig. 3, ¶4 states a holographic see-through optical device for displaying a combination of virtual image and see-through view, a stereoscopic imaging system, and a head mounted system and ¶42, ¶52 states holographic see-through optical device and ¶90 states augmented reality device may be applied to a helmet or an eyeglass and may be arranged to locate holographic see-through optical devices at the respective eyes of a user), the method comprising,
	emitting light from an electronic display (micro display 31);
	collimating the emitted light via a projection lens (relay optical system 32);
	redirecting the collimated emitted light via a multi-functional DOE (¶52 teaches relay optical system 32 may further include a collimating lens); and
	compensating for the aberrations of the projection lens (32) via the multi-functional DOE (¶52 teaches relay optical system 32 may further include a collimating lens).
	Piskunov does not specifically teach a length of the projection lens along its optical axis from a stop of the projection lens to the electronic display is less than 4 mm.
	Lai teaches a method (figure 2 and table 1), wherein a length of the projection lens along its optical axis from a stop (aperture stop) of the projection lens to the electronic display is less than 4 mm (table 1, 0.347+0.288+0.455+0.03+0.408+0.3+0.5+0.331=2.659 which is within the claim range).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Piskunov with a length of the projection lens along its optical axis from a stop of the projection lens to the electronic display is less than 4 mm of Lai for the purpose of having high light collection efficient in the environment with limited space, has improved image quality and is favorable for miniaturization (¶7).
Piskunov in view of Lai does not specifically teach the stop is positioned opposite the projection lens from the electronic display, wherein the stop is positioned between the multi-functional DOE and the projection lens.
Colburn teaches a method (fig. 4), wherein the stop (¶48 the optical system 415 may include an optical component which may include an aperture) is positioned opposite the projection lens (optics system 415) from the electronic display (source 410), wherein the stop (¶48 the optical system 415 may include an optical component which may include an aperture) is positioned between the multi-functional DOE (directing element 360 such as ¶44, surface-relief grating) and the projection lens (415).
There was, at the time of invention, a recognized design need in the art to provide a desired image quality by conditioning the light from source (¶48). As for the nature of the reference, it is noted that there are a finite number of identified, predictable potential solutions to the recognized need or problem.  It would have been obvious to try and provide the device of Piskunov in view of Lai with the stop positioned opposite the projection lens from a focal plane of the projection lens, wherein the stop is positioned between the multi-functional DOE and the projection lens, with a reasonable expectation of success because there are a finite number of configuration that could have been pursued using the optics system, source and the stop to condition the light to provide a desired image quality (¶48).
Further, to achieve the optimum result of improved or desired-type of image, would have given a person of ordinary skill good reason to pursue the known options within his or her technical grasp, including improved image quality.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  It has also been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse,  86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because the stop is still used to control the amount of light allow into the device.

Regarding claim 21, Piskunov in view of Lai and Colburn teaches the invention as set forth above and 
Piskunov further teaches comprising, positioning the multi-functional DOE within 4 mm from the electronic display (optical module 132 may include the micro display 31 – combined; ¶71 and  ¶52 teaches relay optical system 32 may further include a collimating lens).

Claims 3, 4, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Piskunov et al. (US 20170235144) in view of Lai et al. (US 20190079275) and Colburn et al. (US 20200033530) as applied to claim 2, and further in view of Afanasyev et al. (KR20170096380A)
Regarding claim 3, Piskunov in view of Lai and Colburn teaches the invention as set forth above and Piskunov further teaches the multi-functional DOE include a non-rotationally symmetric phase profile (¶56 – stepped like grating).
Piskunov in view of Lai and Colburn does not specifically teach a rotationally symmetric higher order aberration correcting phase profile.
Afanasyev teaches the HMD (abstract and title, head mount display and beginning of page 2), comprising a rotationally symmetric higher order aberration correcting phase profile (shown in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the HMD of Piskunov in view of Lai and Colburn with a rotationally symmetric higher order aberration correcting phase profile of Afanasyev for the purpose of providing a more accurate image by reducing an error when passing through the lens (abstract and page 2, fourth paragraph from bottom of page).
Regarding claim 4, Piskunov in view of Lai, Colburn, and Afanasyev teaches the invention as set forth above and Piskunov further teaches the multi-functional DOE (34a) is configured to compensate for the aberrations of the projection lens (32; ¶56 teaches the optical powers may compensate aberration of the relay optical system 32).
Regarding claim 12, Piskunov in view of Lai and Colburn teaches the invention as set forth above and Piskunov further teaches the projection lens (fig. 3), includes a non-rotationally symmetric phase profile (¶56 teaches stepped like grating).
Piskunov in view of Lai and Colburn does not specifically teach the higher order aberration correcting phase profile includes a rotationally symmetric higher order aberration correcting phase profile.
Afanasyev teaches the projection lens (abstract and beginning of page 2, shown in figures 4), includes the higher order aberration correcting phase profile includes a rotationally symmetric higher order aberration correcting phase profile (shown in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lens of Piskunov in view of Lai and Colburn with the higher order aberration correcting phase profile includes a rotationally symmetric higher order aberration correcting phase profile of Afanasyev for the purpose of providing a more accurate image by reducing an error when pass through the lens (abstract and page 2, fourth paragraph from bottom of page).
Regarding claim 17, Piskunov in view of Lai and Colburn teaches the invention as set forth above and Piskunov teaches 
	the method, wherein compensating for the aberrations of the projection lens (¶52 teaches relay optical system 32 may further include a collimating lens) and a non-rotationally symmetric phase delay profile (¶56 – stepped like grating) to the wavefront of the collimated emitted light (¶52 teaches relay optical system 32 may further include a collimating lens).
Piskunov in view of Lai and Colburn does not specifically teach a rotationally symmetric phase delay profile to the wavefront of the collimated emitted light.`
Afanasyev teaches the method (abstract and title, head mount display and beginning of page 2), includes inducing a rotationally symmetric phase delay profile and a non-rotationally symmetric phase delay profile (shown in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Piskunov in view of Lai and Colburn with a rotationally symmetric phase delay profile to the wavefront of the collimated emitted light of Afanasyev for the purpose of a more accurate image by reducing an error when passing through the lens (abstract and page 2, fourth paragraph from bottom of page).
 Regarding claim 18, Piskunov in view of Lai, Colburn, and Afanasyev teaches the invention as set forth above and Piskunov further teaches the redirecting the collimated emitted light comprises redirecting the collimated emitted light (¶52 teaches relay optical system 32 may further include a collimating lens) into a waveguide (waveguide 33).
Regarding claim 19, Piskunov in view of Lai, Colburn, and Afanasyev teaches the invention as set forth above and Piskunov further teaches comprising,
	positioning the multi-functional DOE (¶52 teaches relay optical system 32 may further in include a collimating lens) at a major surface of the waveguide (waveguide 33).

Claims 6, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Piskunov et al. (US 20170235144) in view of Lai et al. (US 20190079275) and Colburn et al. (US 20200033530) as applied to claims 1 and 16 above, and further in view of Cheng (US 20190377185).
Regarding claim 6, Piskunov in view of Lai and Colburn teaches the invention as set forth above but does not specifically teach the multi-functional DOE is positioned to within 500 mm of a stop of the projection lens.
Cheng teaches the HMD (fig. 1), wherein the multi-functional DOE (110) is positioned to within 500 mm of a stop (ST) of the projection lens (140).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the HMD of Piskunov in view of Lai and Colburn with the multi-functional DOE is positioned to within 500 mm of a stop of the projection lens of Cheng, for the purpose of improving the projection of light being outputted (¶37).
Regarding claim 7, Piskunov in view of Lai, Colburn and Cheng teaches the invention as set forth above and Piskunov further teaches the multi-functional DOE (holographic optical element 34a) is positioned adjacent to a major surface of the waveguide (waveguide 33, as shown in figure 3;¶52 and ¶56).
Regarding claim 20, Piskunov in view of Lai and Colburn teaches the invention as set forth above but does not specifically teach positioning the multi-functional DOE within 500 mm from a stop of the projection lens.
Cheng teaches the method (figure 1), further comprising, positioning the multi-functional DOE (110) within 500 mm from a stop (ST) of the projection lens (140).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Piskunov in view of Lai and Colburn with positioning the multi-functional DOE within 500 mm from a stop of the projection lens of Cheng for the purpose of improving the projection of light being outputted (¶37).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Piskunov et al. (US 20170235144) in view of Lai et al. (US 20190079275) and Colburn et al. (US 20200033530) as applied to claim 9 above, and further in view of Osmanis et al. (US 20200209638).
Regarding claim 15, Piskunov in view of Lai and Colburn teaches the invention as set forth above but does not specifically teach the multi-functional DOE comprises a metasurface or a metamaterial.
Osmanis teaches the projection lens (figure 3A), wherein the multi-functional DOE (optical member 308A) comprises a metasurface or a metamaterial (¶68 taches at least one optical member is a single lens and a metamaterial optical element).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lens of Piskunov in view of Lai and Colburn with the multi-functional DOE comprises a metasurface or a metamaterial of Osmanis for the purpose of allowing the 3D image projections to have an enhanced brightness and contrast, when projected from the electro-optical unit to the optical combiner (¶68).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Piskunov et al. (US 20170235144) in view of Colburn et al. (US 20200033530).
Regarding claim 22, Piskunov teaches 
	a projector lens comprising,
	one or more elements having optical power and configured to collimate light emitted at or near a focal plane of the projection lens (¶52 teaches relay optical system 32 may further include a collimating lens);
	a multi-functional diffractive optical element (DOE) comprising,
	a linear phase profile (¶56 – compensate for aberrations); and
	a higher order aberration correcting phase profile configured to provide higher order aberration correction to light incident on the multi-functional DOE (34a; ¶56 teaches the first and second holographic optical elements 34a and 34b may have optical powers and the optical powers may compensate aberration of the relay optical system 32).
Piskunov does not specifically teach a lens stop positioned opposite the one or more lens elements from the focal plane and positioned between the multi-functional DOE and the one or more lens elements.
Colburn teaches a lens (fig. 4) comprising, a lens stop (¶48 the optical system 415 may include an optical component which may include an aperture) positioned opposite the one or more lens elements (optics system 415) from the focal plane (¶47 source assembly 410 generates image light or display light – which can be interpreted that the image is in focus at the source 410 which is the focus plane meeting the definition of a plane which the real image is in focus) and positioned between the multi-functional DOE (directing element 360 such as ¶44, surface-relief grating) and the one or more lens elements (415).
There was, at the time of invention, a recognized design need in the art to provide a desired image quality by conditioning the light from source (¶48). As for the nature of the reference, it is noted that there are a finite number of identified, predictable potential solutions to the recognized need or problem.  It would have been obvious to try and provide the device of Piskunov in view of Lai with the stop positioned opposite the projection lens from a focal plane of the projection lens, wherein the stop is positioned between the multi-functional DOE and the projection lens, with a reasonable expectation of success because there are a finite number of configuration that could have been pursued using the optics system, source and the stop to condition the light to provide a desired image quality (¶48).
Further, to achieve the optimum result of improved or desired-type of image, would have given a person of ordinary skill good reason to pursue the known options within his or her technical grasp, including improved image quality.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  It has also been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse,  86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because the stop is still used to control the amount of light allow into the device.
Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and features.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872            

/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/12/22